Citation Nr: 0510886	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  95-28 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation beyond 20 percent for 
residuals of a shell fragment wound to the left knee, Muscle 
Groups XIV and XV, with retained foreign bodies. 

(The issue of entitlement to a total disability evaluation 
based on unemployability due to service-connected disability 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from August 
1968 to May 1970.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  

The Board denied the veteran's claim in July 1999.  The 
veteran appealed this decision to the United States Court of 
Appeals for Veterans Claims (Court), and in May 2000, the 
Court issued an Order vacating the Board's July 1999 decision 
denying an evaluation in excess of 20 percent for residuals 
of a shell fragment wound of the left knee, Muscle Groups XIV 
and XV, with retained foreign bodies, based on a joint motion 
of the parties.  

The veteran's case was remanded by the Board to the RO in 
January 2001 for additional development consistent with the 
Court's Order.  The case was then certified by the RO back to 
the Board in January 2002.  The veteran's attorney submitted 
additional argument in support of the veteran's claim in 
January 2002, and waived consideration by the agency of 
original jurisdiction.  The attorney represented the veteran 
while his appeal was before the Court.  In July 2000, the 
Board contacted the attorney and inquired as to whether he 
would continue to serve as the veteran's representative.  The 
attorney responded by submitting evidence of his retention as 
the veteran's representative regarding the issue of an 
increased rating for the left knee in November 2000.  The 
representation agreement limited the representation strictly 
to the issue of an increased rating for the service-connected 
left knee disability.  

The RO contacted the attorney in December 2000, and notified 
him that his access to VA records for the veteran would be 
limited to those that pertained to the left knee disability.  
The attorney was advised to have the veteran sign a consent 
form if he desired wider access to VA records.  There is no 
indication in the claims folder that such wider access was 
granted.  The letter also advised the attorney that the 
veteran had previously given power of attorney to the 
Disabled American Veterans (DAV) prior to the November 2000 
letter of engagement for the left knee issue.  The attorney 
was advised that the RO intended to honor the power of 
attorney in favor of the DAV for any claims or actions not 
related to the scope of the attorney's representation.  

In May 2001, the DAV, on behalf of the veteran, submitted a 
formal claim for entitlement to a total disability evaluation 
based on individual unemployability (TDIU).  The TDIU claim 
was denied by the RO in July 2001.  The veteran submitted a 
statement to the RO in August 2001, which was construed as a 
notice of disagreement to the July 2001 RO decision. 

The veteran's attorney submitted a statement in July 2001, 
that addressed several issues.  Specifically, he noted that 
the veteran's claim for TDIU had been denied.  He stated that 
his statement was to serve as a notice of disagreement or 
appeal, as appropriate.  In the January 2002 submission, the 
attorney stated that the veteran had perfected an appeal 
regarding the TDIU issue.  The record did not reflect that 
the attorney is authorized to represent the veteran in regard 
to the TDIU issue.

Pertinent VA regulations limit a veteran to one 
representative at a time for a specific claim.  38 C.F.R. § 
20.601 (2004).  Normally, a designation of a new 
representative will revoke any prior designation.  38 C.F.R. 
§ 20.607 (2004).  However, a veteran may limit the scope of 
representation by an attorney to specifically identified 
issues and the designation of an attorney revokes prior 
representation only as to those issues.  38 C.F.R. §§ 
20.603(a), 20.607 (2004).  Applying the regulations to this 
case, it is clear that the attorney represents the veteran 
only on the issue which was before the Court, and that DAV 
must still be recognized as the veteran's representative with 
regard to the TDIU claim.  Because disclosure of personal 
information is limited by the privacy act, 5 U.S.C.A. § 552, 
and VA regulations, a statement of the case may not be 
provided to persons other than a veteran and his 
representative.  Although it is the general policy of the 
Board to address all issues in a single decision, the Board 
has regulations and procedures in place to issue separate 
decisions where that is appropriate, including the situation 
where different representatives are involved.  Consequently, 
it is necessary and appropriate for VA to develop and 
adjudicate the increased evaluation claim which has been 
remanded by the Court independently from the claim concerning 
a TDIU.  38 C.F.R. §§ 19.8, 19.30, 20.1301 (2004).  That 
issue is therefore the subject of a separate decision of the 
Board.  

In January 2001 and again in November 2003, the Board 
remanded this issue to the RO for additional development.  
The case has been returned by the Board and is ready for 
further review.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  The residuals of perforating shell fragment wounds to 
Muscle Group XIV with X-ray evidence of minute scattered 
foreign bodies result in moderately severe muscle group 
injury to Muscle Group XIV.  

3.  The residuals of perforating shell fragment wounds to 
Muscle Group XV result in moderate muscle injuries to Muscle 
Group XV.

4.  The veteran has a superficial scar on the left knee which 
is tender and results in some tissue loss.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for residuals of 
a shell fragment wound to Muscle Groups XIV and XV have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3, 4.7, 4.25, 4.40, 4.45, 4.55, 4.56, 
4.132; 38 C.F.R. § 4.73; Diagnostic Codes 5314, 5315 (2004).  

2.  The criteria for a 10 percent evaluation for a scar of 
the left knee, as a residual of a shell fragment wound, have 
been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118, Diagnostic Codes 7803, 7804 (under the 
criteria in effect prior to August 30, 2002); Diagnostic Code 
7801 (under the criteria in effect since August 30, 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5103(a), 5103A and 
38 C.F.R. § 3.159).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans claims (CAVC or Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).  

The veteran was provided with notice pursuant to the VCAA, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.  In a letter 
from the RO in April 2004, he was told what evidence was of 
record and what was needed to substantiate his claim.  He was 
also told of what evidence and information the government 
would obtain and of what he should obtain.   All relevant VA 
outpatient treatment records have been obtained.  There is no 
indication that there are any pertinent private records 
available that should be obtained.  The veteran has been 
examined in conjunction with this claim.  Therefore, any 
outstanding development not already conducted by VA is 
without prejudice; hence, any deficiencies in the duties to 
notify and to assist constitute harmless error.  

Content of notice

Pelegrini v. Principi, ___Vet. App. ___No. 01-944 (Vet. App. 
Jan. 13, 2004); recon'd ___Vet. App. No. 01-944 (June 24, 
2004) stated that 38 C.F.R. § 3.159(b)(1), explicitly, and 
38 U.S.C.A. § 5103(a), implicitly, require that VA request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The CAVC's statement 
that §§ 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Additionally, the 
Pelegrini decision had not held that VA's notice must contain 
the "magic" words of the statute or the regulation in order 
to comply with the content requirements of the 3.159 notice.  
See VAOPGCPREC 7-2004 (July 16, 2004).  Further, 38 U.S.C.A. 
§ 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  Therefore, even though the veteran 
in this case was not told to submit any evidence in his 
possession that pertained to the claim, this is not an error 
which would prevent adjudication of his claim.  

A recent court decision held that VA must wait one year 
before denying a claim.  See Paralyzed Veterans of America, 
et. al. v. Secretary of Department of Veterans Affairs (PVA), 
345 F.3d 1334 (Fed. Cir. 2003).  In the Veterans Benefits Act 
of 2003, Congress reinstated VA's authority to make decisions 
on all claims without waiting one year.  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Therefore, the Board may proceed with adjudication of 
this claim.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the 
Board will consider the potential application of the various 
other provisions of 38 C.F.R., Parts 3 and 4, whether or not 
they were raised by the veteran, as well as the entire 
history of the veteran's disability in reaching its decision, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  

An evaluation of the level of disability also includes 
consideration of the functional impairment of the veteran's 
ability to engage in other activities, including employment, 
and the effect of pain on the functional abilities.  38 
C.F.R.§§ 4.10, 4.40, 4.45, and 4.59.  Disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence or deformity of structures or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior in 
undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40. 
With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

With respect to the shell fragment wounds, the Board notes 
that the provisions of 38 C.F.R. §§ 4.55, 4.56 which relate 
to evaluation of muscle injuries were revised effective July 
3, 1997.  As the veteran filed his claim in 1996, both the 
prior and the revised provisions will be applied in this 
case.  

Prior to the July 3, 1997, revision, the regulations in 
effect provided that, in rating injuries of the 
musculoskeletal system, attention was first given to the 
deeper structures injured (bones, joints, and nerves).  A 
through and through injury, with muscle damage, was at least 
a moderate injury for each group of muscles damaged.  
Entitlement to a rating of severe grade was established when 
there was a history of "compound comminuted fracture and 
definite muscle or tendon damage from the missile."  
Entitlement to a rating of severe grade, generally, was 
established when there is a history of compound comminuted 
fracture and definite muscle or tendon damage.  However, the 
regulations recognized that there were locations, as in the 
wrist or over the tibia, where muscle damage might be minimal 
or damage to tendons might be repaired by suture; in such 
cases, the requirements for a severe rating were not 
necessarily met.  38 C.F.R. § 4.72.

Muscle wounds specifically due to gunshot or other trauma 
were considered slight if the injury was a simple wound, 
without debridement, infection or effects of laceration, and 
where the objective findings included a minimum scar, slight, 
if any evidence of fascial defect or of atrophy or of 
impaired tonus, and no significant impairment of function and 
no retained metallic fragments.  Residuals were considered 
moderate if the wound was through and through, but with a 
relatively short track and an absence of residuals of 
debridement or prolonged infection.  In order to warrant a 
moderate rating, there should have been consistent complaints 
of the cardinal symptoms of muscle wounds, particularly 
fatigue pain after use.  Objective findings should have 
included a relatively small scar with signs of moderate loss 
of deep fascia or muscle substance or impairment of muscle 
tonus, and of definite weakness or fatigue in comparative 
tests.  38 C.F.R.§ 4.56(b).


In order to be characterized as moderately severe, a muscle 
injury should have been through and through with debridement 
or prolonged infection or with sloughing off of soft parts 
and intermuscular cicatrization.  Service records should have 
shown hospitalization for a prolonged period in service for a 
wound of severe grade, and evidence of unemployability as a 
result of inability to keep up with work should have been 
considered.  Objective findings should have included a 
relatively large entrance, and if present, exit scar, so 
situated as to have indicated the track of a missile through 
important muscle groups, moderate muscle loss, and tests of 
strength producing positive evidence of marked or moderately 
severe loss.  38 C.F.R. § 4.56(c).

Severe muscle disability consisted of through and through or 
deep penetrating wounds due to a high-velocity missile or to 
large or multiple low-velocity missiles, or a shattering bone 
fracture; with extensive debridement, prolonged infection, or 
sloughing of soft parts; intermuscular binding; and 
cicatrization.  The history of the injury should have been 
similar to that of a moderately severe muscle injury, but in 
an aggravated form.  Objective findings should have included 
extensive ragged, depressed and adherent scars so situated as 
to have indicated wide damage to the muscle groups in the 
track of the missile.  X-rays may have shown retained 
metallic foreign bodies, and palpation should have shown 
moderate or extensive loss of deep fascia or muscle 
substance, with soft or flabby muscles in the wound area.  
Adaptive contraction of an opposing group of muscles, if 
present, indicated severity, as did adhesion of a scar to one 
of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, in an area where the bone was normally protected 
by muscle.  38 C.F.R. § 4.56(d).

The revised provisions of 38 C.F.R. § 4.55, in pertinent 
part, provide that:

(a) A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions.

(b) For rating purposes, the skeletal muscles of the body are 
divided into 23 muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and arm (diagnostic 
codes 5301 through 5306); 3 muscle groups for the forearm and 
hand (diagnostic codes 5307 through 5309); 3 muscle groups 
for the foot and leg (diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and thigh (diagnostic 
codes 5313 through 5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 5323).

(c) There will be no rating assigned for muscle groups which 
act upon an ankylosed joint, with the following exceptions: 
(1) In the case of an ankylosed knee, if muscle group XIII is 
disabled, it will be rated, but at the next lower level than 
that which would otherwise be assigned. (2) In the case of an 
ankylosed shoulder, if muscle groups I and II are severely 
disabled, the evaluation of the shoulder joint under 
diagnostic code 5200 will be elevated to the level for 
unfavorable ankylosis, if not already assigned, but the 
muscle groups themselves will not be rated.

(d) The combined evaluation of muscle groups acting upon a 
single unankylosed joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, except in the case 
of muscle groups I and II acting upon the shoulder.

(e) For compensable muscle group injuries which are in the 
same anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.

f) For muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle group 
injury shall be separately rated and the ratings combined 
under the provisions of 38 C.F.R. § 4.25.

Under the revised 38 C.F.R. § 4.56, governing the evaluation 
of muscle disabilities, (a) An open comminuted fracture with 
muscle or tendon will be rated as a severe injury of the 
muscle group involved unless, for locations such as in the 
wrist or over the tibia, evidence establishes that the muscle 
damage is minimal; (b) A through- and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each group of muscles damaged; (c) For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; (d) Under DC 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe or severe 
as follows:

Slight disability of a muscle anticipates a simple muscle 
wound without debridement or infection and with a history of 
a superficial wound with brief treatment and no cardinal 
signs or symptoms of muscle disability, such as loss of 
power, weakness, fatigue-pain, or impairment of coordination 
and uncertainty of movement.  Objective findings of a slight 
disability include a minimal scar, no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1)

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56 (d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low- velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles contemplates through and through 
or deep penetrating wounds due to high velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  There are ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, the following are 
also signs of severe muscle damage: (A) X-ray evidence of 
minute multiple scattered foreign bodies indicating 
intermuscular trauma and explosive effect of missile. (B) 
Adhesion of scar to one of the long bones, scapula, pelvic 
bones, sacrum or vertebrae, with epithelial sealing over the 
bone rather than true skin covering in an area where bone is 
normally protected by muscle. (C) Diminished muscle 
excitability to pulsed electrical current in electro- 
diagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) 
Atrophy of muscle groups not in the track of the missile, 
particularly of the trapezium and serratus in wounds of the 
shoulder girdle. (G) Induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R.§ 
4.56 (d)(4)(2004).  

As noted above, the veteran's service-connected residuals of 
shell fragment wounds of the left lower extremity in Muscle 
Groups XIV and XV are currently evaluated as 20 percent 
disabling, indicating a moderately severe muscle disability 
under Codes 5314 and 5315.  In order for an increased rating 
to be assigned, the veteran must be shown to have a severe 
injury to one of the thigh muscle groups.  38 C.F.R. § 4.73, 
Codes 5314 and 5315.  The factors to be considered in 
evaluating residuals of shell fragment wounds are listed in 
38 C.F.R. § 4.56.   

Under diagnostic code 5314, Muscle Group XIV, a 10 percent 
evaluation is warranted for moderate injury to Muscle Group 
XIV (anterior thigh group).  A 30 percent evaluation requires 
moderately severe injury.  A 40 percent evaluation requires 
severe injury. Diagnostic Code 5314 provides evaluations for 
disability of muscle group XIV, the anterior thigh group: (1) 
sartorius; (2) rectus femoris; (3) vastus externus; (4) 
vastus intermedius; (5) vastus internus; (6) tensor vaginae 
femoris.  38 C.F.R. Part 4, Diagnostic Code 5314.  The 
functions of these muscles are as follows: extension of knee 
(2, 3, 4, 5); simultaneous flexion of hip and flexion of knee 
(1); tension of fascia lata and iliotibial (Maissiat's) band, 
acting with XVII (1) in postural support of body (6); acting 
with hamstrings in synchronizing hip and knee (1, 2). 38 
C.F.R. § 4.73, Code 5314, effective prior to and as of July 
3, 1997.  

Diagnostic Code 5315 provides a noncompensable evaluation for 
slight injury, 10 percent for moderate injury, 20 percent for 
moderately severe and 30 percent for severe injury.  
Diagnostic Code 5315 addresses disabilities of Muscle Group 
XV, which include the muscles of the mesial thigh group: (1) 
adductor longus; (2) adductor brevis; (3) adductor magnus; 
and (4) gracilis.  The function of this muscle group is 
flexion of the hip, adduction of the hip, and flexion of the 
knee. 38 C.F.R. § 4.73, Code 5315, effective prior to and as 
of July 3, 1997.  

For compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
evaluation for the most severely injured muscle group will be 
increased by one level and used as the combined evaluation 
for the affected muscle groups.  38 C.F.R. § 4.55(e) (2004).  
The veteran's disability involves two Muscle groups and 
encompasses two joints, the hip and the knee.  

The Evidence

Service medical records reflect that in March 1969, the 
veteran sustained a shell fragment wound to the left thigh, 
which was irrigated and debrided. The wound remained open for 
sixth months.  In October 1969, it was noted that the veteran 
reported that his left knee would give out and that he had 
pain.  The veteran was started on a program of progressive 
quadriceps and hamstring strengthening exercises of the left 
leg.  An examination of the left knee at that time revealed 
that the veteran had range of motion from -5 to 120 degrees 
flexion.  An X-ray of the left knee, revealed a metallic 
foreign body approximately 4 x 20 millimeters lying 
approximately 4 centimeters above the medial epicondyle and 
not in contact with the femur.  The femur was noted to have 
been intact and the knee was found to have been unremarkable.  
In November 1969, range of motion of the left knee was noted 
to have been 0 to 120 degrees flexion.  In February 1970, the 
veteran was seen in the orthopedic clinic for pain in the 
left knee, which was aggravated by lifting and cold weather.  
An examination of the left knee revealed that there was mild 
quadricep atrophy and laxity with no evidence of any 
effusion.  There was some slight joint line tenderness, but 
collateral ligaments were found to have been stable. X-rays 
of the left knee revealed metallic fragments, which were 1/2 
by two centimeters in the anterior medial and distal 1/3 of 
the femur.  There was no evidence of any bone abnormality.  
The impression of the examiner was an old gunshot would to 
the left thigh with metallic fragments in the quadriceps 
muscle.  A separation examination, conducted in May 1970, to 
include a Report of Medical History, reflects that the 
veteran's lower extremities were found to have been normal 
and that the veteran denied having a "trick" or locked knee.  
Under the Physician's summary, the examiner noted that the 
veteran had occasional lameness in the left knee secondary to 
a second degree shrapnel wound.  

A VA examination, conducted in September 1970, reflects that 
the veteran complained of having a dull ache in the left knee 
when he drove a motor vehicle, when the weather changed or 
with excessive exercise.  He reported that he was only able 
to walk about one mile before he would experience pain in the 
left knee.  An examination of the left knee revealed a 6x7 
centimeter scar of the lateral aspect of the left knee with 
no evidence of any effusion, limitation of motion or 
crepitus.  The veteran had normal motor strength and a 
straight leg raising test was negative, bilaterally.  The 
veteran was diagnosed as having sustained a shell fragment 
wound to the left knee.  

In October 1970, the RO granted service connection for shell 
fragment wounds of the let knee. Muscle Group XIV, and 
assigned a 10 percent evaluation.  The evaluation was 
increased to 20 percent disabling in January 1972 under DC 
5315-5314.  

On VA examination in February 1974, the veteran complained of 
pain in the left knee.  By history, it was noted that the 
veteran sustained a combat wound described as irregular.  It 
was noted that it was debrided and left open to drain.  It 
was stated that the shrapnel went through from the outer 
aspect just above the kneecap and lodged above the left knee.  
The knee flexed from 0 to 115 degrees without pain and the 
scar was noted to be not tender.  The finding was, shell 
fragment wound, left knee, with shrapnel remaining in medial 
aspect of the left knee.   

The veteran was examined by VA in September 1991.  He 
complained of left knee joint aching, stiffness and weakness.  
X-rays showed retained metallic fragment and no bony 
abnormality.  Motion was from 0 to 130 degrees.  There was no 
instability or atrophy.  The diagnosis was, status post shell 
fragment wound, left distal thigh with one fragment retained.  

A July 1996 VA orthopedic examination report reflects that 
the veteran complained of left leg and thigh pain, which 
radiated into his groin and back.  He related that he had 
sharp pain and stiffness in the left knee and that his foot 
would get cold.  It was noted that the veteran walked with a 
slight antalgic gait to the left knee.  An examination of the 
left knee revealed no evidence of any joint effusion or 
deformity.  It was noted that while the veteran guarded, 
there was no evidence of any lateral or medial instability at 
0 or 30 degrees flexion to varus or valgus stress.  The 
muscles were well developed with minimal atrophy.  There was 
an incision on the lateral aspect of the knee, which was 
noted to have been approximately 10 centimeters in length and 
well-healed.  There was no evidence of any patellar 
dislocation.  Anterior and posterior drawer, Lachman and 
McMurray's tests were all found to have been negative.  The 
veteran had range of motion of the left knee from 0 to 135 
degrees.  X-rays of the left knee revealed a piece of 
shrapnel in the superior medial aspect of the knee.  The 
veteran was diagnosed as having status-post shrapnel wound of 
the left knee with a retained foreign body.

A July 1996 VA muscles examination report reflects that the 
veteran did not have any tissue loss in the left knee. It was 
noted that the veteran had sustained a lateral entry injury 
and that the vastus medialis muscle was quite tender with 
sharp pain on palpation and that at palpable fragment was 
involved. It appeared that the extensor mechanism was also 
involved. There was a minimally tender scar, which was six 
centimeters in length on the lateral aspect of the left knee 
in the peripatellar region. There was no evidence of any 
damage to the tendons, bones joints or nerves of the left 
knee and strength was essentially found to have been within 
normal limits. The veteran had tenderness to palpation and he 
felt a sharp pain with specific palpation of the retained 
fragment. X-rays of the left knee revealed no evidence of any 
fracture or dislocation with a foreign body in the soft 
tissue of the distal thigh. The impression of the examiner 
was retained shell fragment of the vastus medialis muscle of 
the left knee.

An April 1998 VA orthopedic examination report reflects that 
the examiner reviewed the veteran's claims file prior to the 
examination. An examination of the left knee revealed no 
evidence of any bony tenderness or deformity. There was a 7.5 
centimeter lateral scar on the left knee which was found to 
have been non-tender with no evidence of any 
hyperpigmentation or deformity. The veteran had range of 
motion of the left knee from 0 to 120 degrees. There was 
evidence of diffuse knee tenderness with medial palpation. An 
X-ray of the left knee revealed no acute osseous abnormality 
with a 2x4 millimeter linear metallic foreign body within the 
anteromedial soft tissues of the distal left thigh. The 
impressions of the examiner were: normal examination of the 
joints and retained metallic foreign body in the anteromedial 
soft tissue.

June 1998 VA orthopedic and spine examination reports reflect 
the veteran was seen primarily for his spine. However, it was 
reported that the veteran's left leg was approximately 1/2 
inch shorter than the right leg (the veteran's left leg 
measured 42 inches from the iliac crest to the heel and the 
right measured 42 and a half inches, such results conflicted 
with a June 1998 X-ray which found the right leg to have been 
shorter than the left). It was also noted that the veteran 
walked with a limp. The veteran had range of motion of the 
left knee from 0 to 90 degrees. X-rays of the left knee were 
found to have been negative with the exception of a metallic 
foreign body in the medial soft tissue of the thigh. The 
veteran was diagnosed as having a normal examination of the 
joints. A diagnosis with respect to the left leg and/or knee 
was not entered at that time.

A VA muscles examination was performed in May 2001.  He 
complained of chronic left knee pain precipitated by 
increased use and change in weather.  The examiner noted a 
7.5 cm. well-healed scar on the lateral aspect of the knee.  
There was no scar tenderness, hyperpigmentation or deformity, 
and no volume loss, adhesions, tendon damage, bone or nerve 
damage.  There was no muscle herniation and muscle strength 
was 5/5.  There was normal muscle strength.  The examiner 
noted that there was diminished range of motion of the knee.  
The impression was shell fragment injuries involving muscle 
groups left 14 and 15 without ongoing abnormality to muscle 
tissue.  The examination was noted to fail to show 
abnormalities on an ongoing basis to the veteran's muscles.  
A VA peripheral nerves examination that same month was noted 
to be normal.  

On VA joints examination in May 2001, the examiner noted that 
the claims file had been reviewed.  The veteran's medical 
history was documented.  It was noted that the veteran 
complained of constant knee pain.  Examination of the knee 
showed no deformity, soft tissue swelling or discoloration.  
Motion was from 0 to 90 degrees.  A 7.5 cm lateral scar was 
noted to be nontender.  The examiner stated that there was 
pain on movement of the knee, and that muscle groups 14 and 
15 show a normal function and normal strength.  X-rays were 
noted to show alignment is normal with no acute bony injury.  
The impression was, chronic left knee pain, etiology 
uncertain.  It was noted that there was diminished range of 
motion and that X-rays were unremarkable, with no evidence of 
degenerative joint disease.  It was noted that there was no 
clinical evidence or cruciate or meniscal injury.  

The veteran was examined by VA in August 2004.  The veteran's 
medical history was reviewed.  The veteran complained of left 
knee and left thigh soreness, aching and tenderness going up 
into the left hip.  Examination showed that the veteran 
walked with a limp on his left leg.  The left hip showed 
tenderness to soreness and pain with pain on motion.  Motion 
of the hip was as follows: flexion to 90 degrees; extension 
to 0 degrees; adduction to10 degrees; and abduction to 35 
degrees.  Internal and external rotation was to 40 degrees 
with pain throughout range of motion.  Examination of the 
left thigh showed a palpable foreign body over the medial 
aspect of the distal thigh.  It was noted that the veteran 
had a wound over the lateral knee of about 8 centimeters with 
some tenderness and soreness over the wound itself.  There 
was no muscle loss or muscle atrophy of the quads, and motion 
of the knee was from 0 to 105 degrees with pain.  It was 
stated that resisted internal and external rotation caused 
moderate to moderately severe pain in the distal thigh and in 
the left knee.  It was stated that the scar is superficial 
with some tissue loss beneath it and some tenderness about 
it.  There was no effusion noted in the knee.  The examiner 
noted that there was some guarding and some definite moderate 
to moderately severe pain with motion of the left knee 
secondary to muscle pain and pain in the knee itself.  There 
was no instability of the left knee.  The diagnosis was, 
residual shell fragment wound to the left knee and left 
distal thigh involving muscle groups 14 and 15 with residual 
foreign body.  

Discussion

The veteran seeks an increased evaluation for his service-
connected residuals of a shell fragment wound of the left 
knee.  Residuals of shell fragment wounds are evaluated on 
the basis of the velocity, trajectory and size of the missile 
which inflicted the wounds; extent of the initial injury and 
duration of hospitalization; the therapeutic measures 
required to treat the disability; and current objective 
clinical findings.  All such evidence serves to define 
slight, moderate, moderately severe, and severe muscle 
injuries due to gunshot wounds or other trauma. 38 C.F.R. § 
4.56 (2004).  The veteran's disability has been rated under 
Diagnostic Codes 5314 and 5315.  Upon review of the evidence, 
the Board finds that the veteran has decreased motion of the 
left hip and the left knee with what has been described as 
moderate to moderately severe muscle and knee pain on motion.  
The veteran limps on his left leg and has tenderness and 
soreness over the thigh and over the wound.  The Board finds 
that the manifestations of his disability more closely 
approximate the finding of moderately severe impairment and 
thus a rating of 30 percent is warranted under Diagnostic 
Code 5314, as the predominating disability.  

Finally, the "Amputation Rule" limits the evaluation in a 
particular extremity to the theoretical percent available for 
amputation of that extremity.  Specifically, DC 5165 provides 
a maximum 40 percent combined rating for amputation of the 
lower leg.  Since the Board has assigned a 30 percent 
evaluation in this claim, rating is not subject to the 
amputation rule.  

A Separate Rating for a Scar

Considering the criteria set forth in Esteban v. Brown, 6 
Vet. App. 259 (1994), the Board notes that the veteran's scar 
has been described as painful, and tender with some tissue 
loss.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect 
prior to August 30, 2002), provided for a 10 percent rating 
for superficial scars that are painful and tender on 
objective examination.  The criteria for evaluating 
disabilities of the skin, to include scars, were revised 
effective August 30, 2002.   
Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

Based on the findings of the August 2004 examination, and the 
Esteban principle, the Board finds that the scar on the 
veteran's left knee, as a residual of a shell fragment wound 
meets the criteria for an additional 10 percent rating under 
the "old" Diagnostic Code 7804.   




ORDER

An increased evaluation for residuals of a shell fragment 
wound to the left knee, Muscle Groups XIV and XV, with 
retained foreign bodies is granted to 30 percent subject to 
controlling regulations governing the payment of monetary 
benefits.   

A separate 10 percent rating for scars of the right thigh, 
residuals of a gunshot wound, is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


